Citation Nr: 0830792	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  06-06 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date for an award of a 
compensable evaluation for scar, residual of an appendectomy, 
prior to March 3, 2005.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to August 
1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Regional 
Office (RO) that assigned March 3, 2005 as the effective date 
for a 10 percent evaluation for the veteran's service-
connected scar, residual of an appendectomy.


FINDINGS OF FACT

1.  The veteran filed a claim for an increased rating for 
scar, residual of an appendectomy, on March 3, 2005.

2.  Clinical findings demonstrating that the scar was more 
disabling were 
initially documented on the April 2005 VA examination.


CONCLUSION OF LAW

The criteria for a compensable evaluation for scar, residual 
of an appendectomy, prior to March 3, 2005, have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

A March 2006 letter advised the appellant of the evidence 
needed to establish a higher rating and an effective date.  
In a June 2008 letter, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim for an earlier effective date for an 
award of a higher rating, as well as what information and 
evidence must be submitted by the veteran and what 
information and evidence will be obtained by VA.  The veteran 
responded to this letter later that month indicating that he 
had no additional evidence to submit.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process by submitting statements 
and responding to notices.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Sanders, supra; Conway, supra; Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

In general, unless specifically provided otherwise, the 
effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase will be the date of 
receipt of the claim of the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400 (2007).  

With regard to claims for increase VA laws and regulations 
provide that the effective date "shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefore," unless specifically 
provided otherwise.  38 U.S.C.A. § 5110(a).  Section 
5110(b)(2) provides otherwise by stating that the effective 
date of an increased rating "shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date."  Under 38 C.F.R. § 3.400(o)(1), except as 
provided in paragraph (o)(2), the effective date is "date of 
receipt of claim or date entitlement arose, whichever is 
later."  Paragraph (o)(2) provides that the effective date is 
the "[e]arliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
a claim is received within one year from such date otherwise, 
date of receipt of claim."  See Harper v. Brown, 10 Vet. App. 
125 (1997).

The veteran initially submitted a claim for service 
connection for residuals of an appendectomy in December 1982; 
however, the claim was not adjudicated.  By rating action 
dated in November 2004, the RO granted service connection for 
scar, residual of an appendectomy, and assigned a 
noncompensable evaluation, effective August 1982.  On March 
3, 2005, the veteran filed a claim for an increased rating.  
Following an April 2005 VA examination, the RO, in a May 2005 
rating decision, granted a 10 percent evaluation, effective 
March 3, 2005.

The March 2005 statement from the veteran was considered to 
be a claim for an increased rating for his scar.  The initial 
objective evidence that the residuals of the scar had 
increased in severity is contained in the April 2005 VA 
examination report.  At that time, it was found that the 
veteran had decreased sensitivity to light touch in the area 
of the scar.  It was also noted that touching the scar caused 
the veteran to be uncomfortable.  The fact remains that there 
is no earlier clinical evidence demonstrating an increase in 
severity of the service-connected disability.  

Even if the March 2005 or Statement in Support of Claim or 
July 2005 letter was to be considered a notice of 
disagreement with the November 2004 rating action that 
granted service connection for the scar, the fact remains 
that there were no medical findings establishing that the 
scar warranted a compensable rating.  

In this regard, under criteria in effect prior to July 2002, 
a 10 percent evaluation was warranted for superficial scars 
that were tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (in effect prior to 
July 31, 2002).  On and after July 31, 2002, superficial 
scars that are painful on examination warrant a 10 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).

The Board notes that the March 1983 VA examination revealed 
that the scar was healed, and not tender or adherent.  The 
veteran has not identified or furnished any clinical evidence 
showing the scar was painful or unstable to warrant a 
compensable rating prior to the date of his claim for an 
increased rating.  Rather, the first evidence suggesting he 
met the criteria was the April 2005 VA examination. 

Thus, the preponderance of the evidence is against a finding 
that the veteran's appendectomy scar warranted a compensable 
evaluation prior to March 3, 2005.




ORDER

An effective date for an award of a compensable evaluation 
for scar, residual of an appendectomy, prior to March 3, 
2005, is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


